Citation Nr: 0213495	
Decision Date: 10/02/02    Archive Date: 10/10/02

DOCKET NO.  00-08 528	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Providence, Rhode Island


THE ISSUE

Entitlement to service connection for a lung disorder claimed 
as secondary to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	Deborah G. Kohl, Attorney


ATTORNEY FOR THE BOARD

K. Hudson, Counsel






INTRODUCTION

The veteran had active service from May 1966 to May 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an RO rating decision of September 
1998, which denied service connection for a lung disorder.  
In May 2001, the case was remanded for additional 
development.


FINDINGS OF FACT

A lung disorder, diagnosed as idiopathic pulmonary fibrosis, 
status post left lung transplant, was first manifest many 
years after service, and is not due to any incident of 
service, including Agent Orange exposure during service in 
Vietnam.


CONCLUSION OF LAW

A lung disorder was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1116 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that his lung condition developed as a 
result of his exposure to Agent Orange in Vietnam.  

The file shows that by RO correspondence, the rating 
decision, the statement of the case, a Board remand, and a 
supplemental statement of the case, the veteran has been 
informed of the evidence necessary to substantiate his claim, 
and of the respective obligations of the VA and him to obtain 
different types of evidence.  Pertinent identified medical 
records have been obtained.  There is no reasonable 
possibility that any additional assistance, including VA 
examination, would substantiate the claim.  The Board finds 
that the notice and duty to assist provisions of the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), and the related VA regulation, have been met.  
See 38 U.S.C.A. §§ 5103, 5103A (West Supp. 2002); 66 Fed. 
Reg. 45,620, 45,630 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. § 3.159); Quartuccio v. Principi, 16 
Vet.App. 183 (2002).

The veteran had active service from May 1966 to May 1970, 
including service in Vietnam.

Service medical records do not show any lung abnormalities, 
and the separation examination in November 1968 was normal.  
A chest X-ray at that time was likewise normal.  On a VA 
examination in July 1970, there were no complaints or 
abnormal findings pertaining to the lungs.  A chest X-ray 
disclosed no significant abnormalities.  

In a statement submitted in December 1997, the veteran said 
that he had not been treated for a lung condition in service, 
and that he had first begun to notice shortness of breath in 
1992.  

Medical records first show pertinent complaints in March 
1995, when the veteran complained of trouble breathing.  In 
August 1996, he again complained of trouble breathing.  A 
chest X-ray was unremarkable; however, pulmonary function 
tests showed a 50 percent decrease in breathing capacity from 
the previous year.  Subsequent consultations and work-up 
disclosed idiopathic pulmonary fibrosis, for which he has 
continued to be treated.  In July 2000, he underwent a left 
lung transplant.  He was hospitalized for a rejection episode 
in August 2000, which was treated successfully, and for a 
pulmonary embolism and atrial fibrillation from December to 
January 2001.  Histories obtained during the hospitalizations 
include a history of Agent Orange exposure in Vietnam.  He 
has been granted Social Security disability benefits based on 
his lung condition which became disabling in February 1996.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

In the case of a veteran who served in the Republic of 
Vietnam during the Vietnam era, service connection will be 
presumed for certain specified diseases, including 
respiratory cancers which are manifest any time after 
service, based on exposure to herbicide agents (e.g., Agent 
Orange) in Vietnam.  38 U.S.C.A. § 1116, as amended by Pub.L. 
107-103, 114 Stat. 976 (2001); 38 C.F.R. §§ 3.307(a)(6), 
3.309(e).  However, idiopathic pulmonary fibrosis is not 
among the diseases determined to be presumptively associated 
with herbicide exposure.  Therefore, service connection is 
not warranted on a presumptive basis.  

Service connection based on herbicide exposure may still be 
established with proof of actual direct causation.  See 
Combee v. Brown, 3 F.3d 1039 (Fed. Cir. 1994).  However, none 
of the evidence obtained in connection with this claim 
suggests that the veteran's idiopathic pulmonary fibrosis is 
due to his herbicide exposure in Vietnam.  

Moreover, claims based on Agent Orange exposure are unique in 
that entitlement, under the presumptions codified in 
38 U.S.C.A. § 1116 and 38 C.F.R. §§ 3.307 and 3.309, is based 
on an analysis of scientific evidence, ordered by statute.  
38 U.S.C.A. § 1116(b).  According to the Agent Orange Act, 
National Academy of Sciences (NAS) was selected to review and 
evaluate the available scientific evidence regarding 
associations between diseases and exposure to dioxin and 
other chemical compounds in herbicides, as an independent, 
nonprofit scientific organization, with appropriate 
expertise, and which was not part of the Federal Government.  
Feb. 6, 1991, P.L. 102-4, § 3, 105 Stat. 13; Aug. 14, 1991, 
P.L. 102-86, Title V, § 503(a), (b)(1), 105 Stat. 424, 425.  

The statute further provides that "[i]f the Secretary 
determines that a presumption of service connection is not 
warranted, the Secretary, not later than 60 days after making 
the determination, shall publish in the Federal Register a 
notice of that determination.  The notice shall include an 
explanation of the scientific basis for that determination."  
38 U.S.C.A. § 1116(c)(1)(B).  Pursuant thereto, the Secretary 
has published notice of diseases determined to be not 
associated with exposure to herbicide agents on several 
occasions, most recently on June 24, 2002 (67 FR 42600-08).  
The Secretary determined that, for respiratory disorders 
(other than cancer), the credible evidence against an 
association with herbicide exposure outweighed the credible 
evidence for an association, and that a positive association 
between respiratory disorders (other than cancer) and 
herbicide exposure did not exist.  Id., at 42606.    

The weight of the credible evidence establishes that 
idiopathic pulmonary fibrosis, which began years, after 
service was not caused by any incident of service including 
presumed herbicide exposure.  The condition was not incurred 
in or aggravated by service.  As the preponderance of the 
evidence is against the claim for service connection for a 
lung disorder, the benefit-of-the-doubt rule does not apply, 
and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet.App. 49 (1990).


ORDER

Service connection for a lung disorder is denied.



		
L. W. TOBIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

